DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, and 7-8 in the reply filed on 07/12/2022 is acknowledged. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 and 10/06/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 04/06/2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it’s not clear what density is higher. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (U.S. PG. Pub. No. 2018/0137965 A1) in view of Kang et al. (U.S. Patent 11,335,496 B2).
With respect to claim 1, Lee teaches a coil component 100 (FIGs. 1-4) comprising: 
a magnetic element body 50; 
a coil conductor 42 and or 44 embedded in the magnetic element body and having an end portion (outer end portion) exposed from the magnetic element body; and 
a terminal electrode 80 connected to the end portion of the coil conductor, 
wherein the terminal electrode includes a conductive resin contacting the end portion of the coil conductor and containing conductive particles and a resin material, and a metal film covering the conductive resin (paras. [0038] and [0041]), 
wherein the end portion of the coil conductor has an exposed surface (outer periphery surface and lower flat surface) exposed from the magnetic element body and contacting the conductive resin and a non-exposed surface (inner periphery surface) covered with the magnetic element body (paras. [0024], [0038] and [0041]). Lee does not expressly teach the exposed surface is larger in surface roughness than the non-exposed surface.
Kang et al., hereinafter referred to as “Kang,” teaches a coil component 1000 (FIGs. 1-4), 
wherein the exposed surface (surface connected to connection portion 310 or 410 of electrode 300 or 400) is larger in surface roughness than the non-exposed surface (inner periphery surface) (col. 7, lines 40-44). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface roughness as taught by Kang to the coil component of Lee to improve cohesion force between the electrode and the end portion (col. 7, lines 57-62).
With respect to claim 2, Lee in view of  Kang teaches the coil component as claimed in claim 1, 
wherein the exposed surface of the coil conductor has an outer exposed surface (outer periphery surface) positioned outside the magnetic element body and an inner exposed surface (lower flat surface) embedded in the magnetic element body without contacting the magnetic element body, and 
wherein the conductive resin contacts both the outer and inner exposed surfaces (Lee, paras. [0038] and [00440]).
With respect to claim 3, Lee in view of Kang teaches the coil component as claimed in claim 1, 
wherein a surface of the magnetic element body is covered with a resin coating 60, and 
wherein a part of the conductive resin is formed on the resin coating (Lee, paras. [0040, and [0050]).
With respect to claim 4, Lee in view of Kang teaches the coil component as claimed in claim 1, 
wherein the conductive particles contained in the conductive resin are bonded together through sintered metal (Lee, para. [0041]).
With respect to claim 7, Lee teaches a coil component 100 (FIGs.1-4) comprising: 
a magnetic element body 10 having first (side) and second  (bottom) surfaces; 
a resin coating 60 covering the second surface of the magnetic element body without covering the first surface of the magnetic element body (a portion of side surface is not covered by resin coating 60 so that conductive resin 81 and outer end of coil pattern 42 and or 44 could be connected, para. [0038]); 
a coil conductor 42 and or 44 embedded in the magnetic element body, the coil conductor having an end portion (outer end) exposed from the first surface of the magnetic element body (para. [0038]); and 
a terminal electrode 80 covering the first and second surfaces of the magnetic element body so as to contact the end portion of the coil conductor, the first surface of the magnetic element body, and the resin coating (paras. [0038], [0041], and [0050]). Lee does not expressly teach 
a surface of the end portion of the coil conductor that contact the terminal electrode is roughened.
Kang teaches a coil component 1000 (FIGs. 1-4), 
wherein a surface (surface connected to connection portion 310 or 410 of electrode 300 or 400) of the end portion 231 and or 232 of the coil conductor that contact the terminal electrode is roughened (col. 7, lines 40-44). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface roughness as taught by Kang to the coil component of Lee to improve cohesion force between the electrode and the end portion (col. 7, lines 57-62).
With respect to claim 8, Lee in view of Kang teaches the coil component as claimed in claim 7, 
wherein the terminal electrode includes a conductive resin 781 and a metal film 82 covering the conductive resin (Lee, para. [0040]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Kang, as applied to claim 1 above, and further in view of Liu et al. (U.S. Patent No. 8,723,629 B1).
With respect to claim 5, Lee in view of Kang teaches the coil component as claimed in claim 1. Lee in view of Kang does not expressly teach 
wherein the magnetic element body includes a lower magnetic element body positioned within the inner diameter region of the coil conductor and an upper magnetic element body positioned outside the coil conductor, and 
wherein the lower magnetic element body is higher in density than the upper magnetic element body.
Best understood in view of 35 USC 112(b) rejection, Liu et al., hereinafter referred to as “Liu,” teaches a coil component 1 (e.g. FIG. 2D), 
wherein the magnetic element body includes a lower magnetic element body 22 positioned within the inner diameter region of the coil conductor and an upper magnetic element body 4 positioned outside the coil conductor, and 
wherein the lower magnetic element body is higher in density than the upper magnetic element body (col. 3, lines 26-28, col. 6, lines 29-42). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the lower element body and the upper magnetic element density as taught by Liu to the coil component of Lee in view of Kang to provide the required magnetic saturation characteristics (col. 1, lines 57-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837